892 F.2d 1045
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Flora Grace DOZIER, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF EDUCATION, Defendant-Appellee.
No. 88-2953.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 1, 1989.*Decided Dec. 14, 1989.

Before BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Flora Grace Dozier appeals pro se from the judgment of the district court dismissing with prejudice, pursuant to Fed.R.Civ.P. 37(b)(1), 37(b)(2)(C) and 41(b), her employment discrimination claim against the United States Department of Education for failure to obey court orders and to participate in discovery proceedings.   We review the dismissal for abuse of discretion.   Malone v. United States Postal Service, 833 F.2d 128, 130 (9th Cir.1987).


3
The district court made every reasonable effort to accommodate Ms. Dozier.   Ms. Dozier's repeated failures to comply with discovery requests and judicial orders were identified by the district court in its order of dismissal and are confirmed by the record.   The district court is best equipped to assess the circumstances of noncompliance with its orders;  its determination of disobedience is entitled to weight.   Toth v. Trans World Airlines, Inc., 862 F.2d 1381, 1385 (9th Cir.1988).   We cannot say with definite and firm conviction that dismissal was outside the acceptable range of sanctions.   See Chism v. National Heritage Life Ins. Co., 637 F.2d 1328, 1331 (9th Cir.1981).


4
Affirmed.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3